Citation Nr: 1705375	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased extraschedular disability rating for service-connected hypertension.

2.  Entitlement to an extraschedular disability rating for service-connected generalized anxiety disorder.

3.  Entitlement to an effective date earlier than June 20, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(A separate decision will be issued under a separate docket number with respect to the issue of entitlement to attorney fees in the amount of $16,020.97)


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1968, with service in the Republic of Vietnam from October 1967 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford Connecticut.  In a March 2008 rating decision, the RO, in pertinent part, denied entitlement to service connection for posttraumatic stress disorder (PTSD) and hypertension.  In the March 2009 rating decision, the RO recharacterized the Veteran's psychiatric claim, granted service connection for an anxiety disorder, and assigned an initial disability rating of 10 percent.  In an April 2011 rating decision, the RO granted an increased disability rating for anxiety disorder to 30 percent, effective February 15, 2011.  In a June 2012 rating decision, the RO granted an earlier effective date for the increased rating for anxiety disorder to July 2, 2007, the date of the Veteran's original claim.  

Following a June 2012 Board remand, in a July 2012 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the initial disability rating assigned.  

In December 2013, the Board denied the Veteran's claim for an initial compensable rating for hypertension, and remanded the Veteran's anxiety disorder claim for additional development.  In a July 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran a disability rating of 50 percent for his generalized anxiety disorder, effective June 4, 2014.  

In a January 2015 Order, the Court of Appeals for Veterans Claims (the Court) vacated the portion of the December 2013 decision that denied entitlement to an initial compensable rating for hypertension, and remanded the case to the Board for adjudication consistent with the terms of a January 2015 Joint Motion for Partial Remand (JMR), specifically for the Board to ensure compliance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In an August 2015 decision, the Board granted an effective date for the Veteran's 50 percent rating for anxiety disorder to July 2, 2007, and denied a rating in excess of 50 percent at any time during the period on appeal.  The Board also denied a compensable rating for the Veteran's hypertension.  The Board remanded the issues of entitlement to extraschedular disability ratings for service-connected anxiety disorder and hypertension.  

On remand, the Director of the Compensation Service determined that an extraschedular rating of 10 percent was warranted for the Veteran's hypertension, but that an extraschedular rating was not warranted for the Veteran's generalized anxiety disorder.

In June 2013, the Veteran testified at a Board videoconference hearing before a Veterans' Law Judge (VLJ) who has since retired.  In June 2014, the Veteran testified at a second Board hearing, this time at a travel board hearing before the undersigned VLJ.  Transcripts of both proceedings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In August 2015 the Board remanded the Veteran's claims, instructing the AOJ to refer the Veteran's claims to the Director, Compensation Service, for consideration of the assignment of an extraschedular evaluation.  Specifically, the Board instructed the Director to consider whether an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) (2016) was warranted, based either on the Veteran's individual disabilities alone or upon the "combined effect" of his multiple service-connected disabilities.

The AOJ referred the Veteran's claims, and a response from the Director of the Compensation Service was received in November 2015.  In that response, the Director addressed the Veteran's hypertension and generalized anxiety disorder and their relationship to one another.  However, the response did not address the combined effect of all of the Veteran's service-connected disabilities, as directed by the January 2015 JMR.  See January 2015 JMR, pp. 2-4.  Notwithstanding the assignment of an extraschedular rating for the Veteran's hypertension, the Director's response is not substantially compliant with the Board's August 2015 instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, remand is warranted to ensure such compliance with the Court's January 2015 JMR and the Board's August 2015 remand.

At present, the Veteran is service-connected for the following disabilities: generalized anxiety disorder, rated 50 percent disabling; diabetes mellitus, rated 20 percent disabling; hypertension, rated 10 percent disabling on an extraschedular basis; diabetic peripheral neuropathy of the bilateral upper and lower extremities, each extremity rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  

Lastly, an October 2015 rating decision implemented the Board's August 2015 decision and granted a TDIU effective June 20, 2012.  In an April 2016 Notice of Disagreement (NOD), the Veteran expressed disagreement with the assigned effective date.  Although the RO acknowledged receipt of this NOD in a May 2016 letter, to date a Statement of the Case has not issued.  To cure this defect, on remand, the AOJ should address this matter in a Statement of the Case.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the appeal to the Director of VA's Compensation Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) (1) (2016), and based on the collective impact of all service-connected disabilities in accordance with the holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).

2.  Issue a SOC to the Veteran and his representative which addresses the issue of entitlement to an earlier effective date for the grant of TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




